ICJ_068_ContinentalShelf_LBY_MLT_1985-06-03_JUD_01_ME_08_FR.txt. 172

OPINION DISSIDENTE DE M. SCHWEBEL

[Traduction]

Bien qu’approuvant sur bien des points le raisonnement suivi dans
l'arrêt de la Cour, je m’en écarte, à mon grand regret, sur deux questions
essentielles. À mon avis, la ligne de délimitation qui y est indiquée est
abusivement tronquée dans le but de ménager les prétentions de l'Italie ; et
cette ligne n’est pas une ligne médiane entre les côtes opposées de la Libye
et de Malte, mais une ligne médiane « corrigée » qui, en tant que telle, n’est
pas correcte, en ce sens qu’elle n’est pas suffisamment justifiée par les
principes de droit et d’équité applicables en l'espèce.

LES MENAGEMENTS À L'ÉGARD DES PRETENTIONS DE L'ITALIE

Dans son arrêt du 21 mars 1984 sur la requête de l'Italie à fin d’inter-
vention en l'affaire du Plateau continental (Jamahiriya arabe libyenne/ Malte)
(C.LJ. Recueil 1984, p. 12, par. 17), la Cour, reprenant les termes utilisés
par l'Italie, définissait ainsi l’objet de ladite requête :

« L'Italie demande à la Cour, ... de prendre en considération les
intérêts d’ordre juridique de I’Italie relatifs à des zones revendiquées
par les Parties principales, ... et de donner en conséquence aux deux
Parties toutes indications utiles pour qu’elles n'incluent pas, dans
l'accord de délimitation qu’elles concluront en application de l’arrêt
de la Cour, des zones qui, en raison de l’existence de droits de I’Italie,
devraient faire l’objet soit d’une délimitation entre l'Italie et Malte,
soit d’une délimitation entre l’Italie et la Libye, soit le cas échéant d’un
accord de délimitation entre les trois pays. »

La Cour poursuivait :

« les conseils de l'Italie ont souligné que celle-ci ne demandait pas à
intervenir seulement pour informer la Cour de ses prétentions, mais
afin que la Cour donne aux Parties toutes indications utiles pour que
celles-ci veillent à ne pas empiéter sur les zones sur lesquelles l'Italie a
des droits ».

De plus, la Cour interprétait ainsi la requête de l'Italie :

« L'Italie demande à la Cour de ne statuer que sur ce qui relève
vraiment de Malte et de la Libye et de s’abstenir d'attribuer à ces Etats
des zones de plateau continental sur lesquelles l’Italie a des droits.
Mais pour que la Cour puisse procéder à l'opération ainsi définie, il

163
PLATEAU CONTINENTAL (OP. DISS. SCHWEBEL) 173

faudrait qu’elle détermine en premier lieu les zones sur lesquelles
l'Italie a des droits et celles sur lesquelles elle n’en a pas. S'agissant des
premières, une fois celles-ci identifiées, la Cour pourrait s'abstenir
de déclarer que ces zones relèvent soit de la Libye, soit de Malte.
S'agissant des secondes, la Cour pourrait alors procéder à l’opération
que le compromis entre Malte et la Libye lui demande d’effectuer.
Ainsi, dans la décision que rendrait la Cour après avoir autorisé
l'Italie à intervenir et à faire valoir ses droits, la juxtaposition des
zones à propos desquelles la Cour effectuerait l'opération que le com-
promis lui confie et des zones à l’égard desquelles la Cour s’abstien-
‘ drait de procéder à cette opération ferait apparaître que la Cour aurait
statué, d’une part, sur l’existence de droits italiens sur certaines zones
.. et, d'autre part, sur l’absence de droits italiens dans d’autres
zones...» (CLS. Recueil 1984, p. 19-20, par. 30.)

La Cour, considérant l’objet de la requéte italienne tel qu’indiqué plus haut
et tel qu’elle le comprenait en fait, a rejeté cette requéte. Or, dans son arrét
d’aujourd’hui, elle accorde pratiquement à I’Italie ce que cet Etat aurait
obtenu si sa requête à fin d’intervention avait été acceptée et si, une fois
autorisé à intervenir, il avait établi à la satisfaction de la Cour « les zones
sur lesquelles l’Italie a des droits et celles sur lesquelles elle n’en a pas ».
C’est ce que l’arrét — tout en faisant une distinction entre les prétentions de
Italie et ses droits — reconnaît en disant :

« La Cour, ayant été informée des prétentions de l'Italie, et ayant
refusé d’autoriser cet Etat à protéger ses intérêts par la voie de l’in-
tervention, accorde ainsi à l’Italie la protection qu’elle recherchait. »
(Par. 21.)

Cette conclusion me paraît mal adaptée à la situation, sinon irrégulière.
Comme je le disais dans l'opinion dissidente que j’ai jointe à l’arrêt de la
Cour du 21 mars 1984 (p. 135, par. 12) la Cour pouvait :

« limiter la portée de son arrêt en s’abstenant d’indiquer la façon
d'appliquer en pratique les principes de délimitation aux zones de
plateau continental revendiquées par l'Italie, motif pris de ce que,
pour ces zones, la délimitation devrait résulter de négociations ou
d’une décision rendue entre l'Italie, Malte et la Libye. Un tel arrêt
donnerait peut-être satisfaction à l'Italie ; mais ne serait-ce pas recon-
naître dans une certaine mesure les prétentions de l’Italie sans que
celle-ci ait eu ni à les justifier ni à les mettre en jeu dans la procédure en
cours entre les Parties principales ? Ce serait d’ailleurs là admettre que
dans ce différend « un intérêt d’ordre juridique est pour [l'Italie] en
cause », n’était cet élément de la décision qui soustrairait de sa portée
les zones revendiquées par l'Italie. Ainsi l'attitude la plus raisonnable
— étant donné que ces zones sont déjà mises en jeu entre les Parties
principales — serait d'accéder à la demande d'intervention de l'Italie
et d’obliger celle-ci à défendre ses prétentions. Ce serait faire justice
non seulement à l’Italie, mais à Malte et à la Libye, qui, sinon, risquent

164
PLATEAU CONTINENTAL (OP. DISS. SCHWEBEL) 174

de penser que l’arrêt sollicité par elles a été tronqué en réponse à des
revendications qu’elles n’auront pas réfutées à temps. »

Pour les raisons indiquées dans cette opinion, je demeure convaincu que
la décision de la Cour de rejeter la demande d'intervention de l'Italie était
une erreur. Je suis confirmé dans cette conclusion par les termes de l’arrêt
d’aujourd’hui. Mais je ne pense pas qu’il convenait de corriger l'erreur de
l'arrêt précédent en accordant à l'Italie tout ce qu’elle eût tenté d’obtenir si,
sa demande d'intervention ayant été acceptée, elle avait pu présenter sa
cause — et cela sans même entendre ses arguments (ni ceux de Malte et de la
Libye à ce sujet).

Comment la Cour justifie-t-elle une conclusion aussi surprenante?

Premièrement, elle constate que, aux termes du compromis, elle est priée
de dire quelle est la zone de plateau continental « relevant » de Malte et la
zone de plateau continental « relevant » de la Libye, d’où elle conclut
qu’elle n’a pas compétence pour statuer sur les zones sur lesquelles les Etats
tiers ont des prétentions. C’est là une interprétation possible, voire plau-
sible, du compromis entre Malte et la Libye. Mais ce n’est pas sa seule
interprétation possible et plausible ni même nécessairement son interpré-
tation correcte. Le compromis ne parle pas des zones relevant exclusive-
ment des Parties. Surtout, comme la Cour l’avait elle-même admis dans son
arrêt du 21 mars 1984:

« L'arrêt futur ne sera pas seulement limité dans ses effets par
l'article 59 du Statut ; il sera exprimé sans préjudice des droits et titres
d’Etats tiers. Saisie par un compromis qui ne porte que sur les droits
des Parties, « la Cour doit rechercher laquelle des Parties a produit la
preuve la plus convaincante d’un titre » (affaire des Minquiers et
Ecréhous, C.I.J. Recueil 1953, p. 52), et non pas statuer dans l’absolu ;
la Cour précisera de même, et pour autant qu’elle l’estimera néces-
saire, qu’elle se prononce uniquement sur les prétentions rivales de la
Libye et de Malte. » (C.I.J. Recueil 1984, p. 26-27, par. 43.)

La Cour pouvait donc — en suivant le même raisonnement que dans son
arrêt du 21 mars 1984 — se dire compétente malgré les prétentions de
PItalie, à condition de ne « pas statuer dans labsolu » à l'égard des zones
sur lesquelles portent ces prétentions.

Le fait que c’est là la meilleure interprétation de la compétence confé-
rée à la Cour par le compromis est confirmé par Padhésion que lui ont
donnée et Malte et la Libye. Si en effet l’une des parties à un compromis
s'oppose à l’autre à propos des limites de la compétence attribuée à la Cour,
il appartient à celle-ci de trancher en vertu de l’article 36, paragraphe 6, de
son Statut. Mais lorsque, comme c’est le cas en l’espèce, les deux parties
sont fondamentalement d’accord sur le degré de compétence que le com-

165
PLATEAU CONTINENTAL (OP. DISS. SCHWEBEL) 175

promis confère à la Cour, celle-ci doit, pour décider si elle est compétente,
tenir compte « de tout accord ultérieur intervenu entre les parties au sujet
de l'interprétation du traité ou de l’application de ses dispositions... »
(convention de Vienne sur le droit des traités, art. 31, par. 3). Or, en fait, la
Cour n’a tenu aucun compte des vues des Parties sur la question, tout en
admettant que « les Parties conviennent que la Cour ne devrait pas hésiter
à étendre sa décision à toutes les zones qui, indépendamment des préten-
tions d'Etats tiers, sont revendiquées par les Parties à la présente espèce »
(arrêt, par. 20) et que « sans doute les Parties ont ... en fait invité la Cour
à ne pas limiter son arrêt à la région où elles sont seules en présence »
(par. 21). Et, en droit, l'interprétation très étroite de sa propre compétence
qu’adopte la Cour pour préserver totalement les prétentions de l’Italie va à
l'encontre de ce qu’elle appelait, dans son arrêt du 21 mars 1984, « l’obli-
gation de se prononcer aussi complètement que possible dans les circons-
tances de chaque espèce... » (C.L.J. Recueil 1984, p. 25, par. 40), ainsi que
du passage de l'arrêt d’aujourd’hui où elle reconnaît qu’elle « doit exercer
toute [la] compétence » à elle conférée par les Parties (par. 19).

Le second motif qu’invoque la Cour pour conclure qu’elle ne peut pas
statuer sur les zones où l'Italie a fait connaître ses prétentions est que cette
conclusion était préfigurée par les termes de l’arrêt du 21 mars 1984, par
lequel elle a rejeté la requête à fin d'intervention de cet Etat. La Cour, au
paragraphe 21 de sa décision d’aujourd’hui, cite des passages de cet arrêt
qui peuvent être interprétés dans ce sens. Mais ces passages de l’arrét
faisaient directement suite à celui où la Cour avait rappelé son obligation
de ne « pas statuer dans l’absolu ». Et on pourrait tout aussi bien les citer à
l'appui d’une conclusion inverse de celle qu’adopte maintenant la Cour,
c’est-à-dire en faveur d’un arrêt qui, tout en s'étendant aux zones visées par
les prétentions italiennes, aurait été, du fait de l'absence de l'Italie à
l’instance, assorti de « plus de restrictions et de réserves en faveur d’Etats
tiers que ce n’eût été le cas si l'Italie avait été présente... » (C.1.J. Recueil
1984, p. 27, par. 43).

Les deux raisons dont je viens de parler sont les seules justifications que
la Cour croit pouvoir avancer explicitement avant de conclure qu’elle
«s’en tiendra aux étendues sur lesquelles aucun Etat tiers n’a formulé de
revendication » (arrêt, par. 22). Mais la Cour s'efforce également de
répondre à une critique que soulève sa conclusion. Cette critique est que, si
la Cour conclut que l’étendue de sa compétence pour statuer entre deux
Etats est fonction des prétentions d’un Etat tiers, on peut craindre que ledit
Etat tiers, non partie à l’instance, se voie ainsi attribuer le droit de limiter
la compétence de la Cour, et cela malgré les termes de l’article 36, para-
graphe 6, du Statut, et malgré les positions des parties quant à l'étendue de
la compétence qu’elles ont conjointement conférée à la Cour. Accorder ce
pouvoir à une tierce partie pourrait en effet déposséder la Cour de toute
compétence, au cas où cette tierce partie formulerait des revendications
suffisamment ambitieuses. A cette critique, la Cour s’efforce de répondre
en disant que les prétentions de l’Italie en l’espèce ne sont pas ambitieuses à

166
PLATEAU CONTINENTAL (OP. DISS. SCHWEBEL) 176

ce point, ce qui est vrai. A quoi elle ajoute qu’aucune des Parties n’a qualifié
les prétentions italiennes de « manifestement déraisonnables » (par. 23).

La Cour conclut aussi que la limitation « vraisemblable » de ia portée de
l'arrêt en raison des prétentions italiennes n’a pas conduit Malte et la Libye
à se départir de leur attitude négative à l’égard de la demande d’interven-
tion de l’Italie (ibid. ). Elle répète même que ces deux Etats, en émettant un
avis défavorable à la demande italienne, ont marqué leur préférence pour
un contenu limité de Parrét par eux demandé à la Cour.

A mon avis, ces arguments ne sont pas convaincants. Premièrement, ni
la Libye ni Malte n’ont jamais exprimé ou indiqué une telle préférence ; et
méme, elles ont officiellement dit le contraire. Deuxiémement, on voit mal
comment la Libye et Malte, au moment où elles se sont opposées à la
requête de l’Italie, pouvaient avoir connaissance de la limitation « vrai-
semblable » de la portée de l’arrêt de la Cour sur le fond, qui restait à
rédiger ; à ce moment-là, même l’arrêt du 21 mars 1984, relatif à la requête
à fin d'intervention de l’Italie, n’était pas écrit. Troisièmement, si l’on veut
prêter à la Libye et à Malte une telle prévoyance, celle-ci ne pouvait
mieux s'inspirer que de l’arrét rendu dans l’affaire du Plateau continental
(Tunisie/Jamahiriya arabe libyenne) (C.J. Recueil 1982, p. 93-94), où la
Cour décrivait la région à considérer pour la délimitation en réservant « les
droits des Etats tiers », et où elle précisait que « la longueur de la ligne de
délimitation vers le nord-est est une question qui n’entre pas dans la
compétence de la Cour en l'espèce, étant donné qu’elle dépendra de déli-
mitations à convenir avec des Etats tiers ». Cependant la carte jointe à cet
arrêt (p. 90) n’était pas bornée par les prétentions des Etats tiers (Malte, en
l'occurrence) : au contraire, « les droits des Etats tiers étant réservés », la
ligne se terminait par une flèche dirigée vers Malte. Pourquoi Malte et la
Libye n’en auraient-elles pas attendu autant pour ce qui est des prétentions
italiennes ? D’ailleurs la Cour, comme Je le rappelais plus haut, avait dit
dans son arrêt du 21 mars 1984 qu’elle avait « obligation de se pronon-
cer aussi complètement que possible dans les circonstances de chaque
espèce », sauf dans Phypothése où les intérêts juridiques de l'Etat tiers for-
maient l’objet même de la décision, « ce qui n’est pas le cas ici» (C.I.J.
Recueil 1984, p. 25, par. 40). Et elle ajoutait que, à l'égard des prétentions
de l'Italie, elle entendait procéder « comme cela a été fait par exemple dans
l'arrêt du 24 février 1982 » entre la Libye et la Tunisie. Or, en réalité, la
Cour ne procède pas aujourd’hui de la même manière : au lieu d'indiquer la
direction de la ligne par une flèche, elle interrompt simplement la ligne à la
limite des prétentions italiennes.

J’ajouterai que, s’il est vrai qu’en l’espèce les revendications de l’Italie
n’ont pas été qualifiées de « manifestement déraisonnables » par Malte et
par la Libye, il n’en reste pas moins que, au cas où l'Italie aurait adopté
pour ses prétentions la logique de la thèse défendue par la Libye contre
Malte et où la Cour aurait jugé cette logique raisonnable, la conception
retenue ici par la Cour de sa compétence aurait fort bien suffi à supprimer
complètement cette compétence : alors en effet que les prétentions ita-
liennes laissent à Malte une superficie appréciable du plateau continental,

167
PLATEAU CONTINENTAL (OP. DISS. SCHWEBEL) 177

ce n’est pas le cas des prétentions libyennes. En d’autres termes, si en la
présente espèce l'Italie avait adopté une position semblable à celle de la
Libye et déclaré qu’en raison de sa très longue façade côtière, non seule-
ment au nord mais aussi au nord-est et au nord-ouest de Malte, et de la
façade côtière très réduite de Malte, l'application du critère de propor-
tionnalité aux longueurs de côte et aux zones de plateau faisait que le
plateau de Malte se trouvait enclavé dans celui de l'Italie et réduit à une
étroite zone littorale, la Cour aurait-elle conclu qu’elle n’avait pas com-
pétence pour statuer sur le différend entre Malte et la Libye ? Les motifs
que donne la Cour à son présent arrêt, et l'étendue des revendications de la
Libye en l’espèce, ne permettent pas d’écarter un tel résultat comme
inimaginable. On ne peut en tout cas l’écarter en se contentant de dire que
la Cour est prête à considérer les prétentions raisonnables des tierces
parties, mais non pas leurs prétentions déraisonnables.

S'il faut tenir compte des précédents, on peut citer aussi l'accord de
délimitation entre l’Italie et la Tunisie, où la ligne s’étend dans certaines
zones revendiquées par Malte (voir la carte n° 1 jointe au présent arrêt).
Pourquoi l'Italie bénéficierait-t-elle d’une immunité dont le bénéfice n’est
pas étendu à Malte ?

Pour résumer, le souci de la Cour de ménager de manière aussi absolue
les prétentions de l'Italie m’inspire de graves réserves, pour les raisons
suivantes :

— c’est créer un précédent malheureux, peut-être incompatible avec le
Statut de la Cour, que de paraître abandonner à une tierce partie la
possibilité de déterminer la compétence que deux Etats parties à l'instance
ont conférée à la Cour ;

— ce résultat n’est pas conforme à l’interprétation que donnent de leur
compromis les deux Parties, ni avec l'obligation que se donne la Cour de se
prononcer aussi complètement que possible dans les circonstances de
l'espèce ;

— la Cour ayant, bien qu’à tort, refusé d’admettre la demande d’inter-
vention de l'Italie, ne peut, en bonne logique, rendre un arrêt accordant à
cet Etat tout ce qu'il aurait obtenu s’il avait été autorisé à intervenir ;

— ce résultat ne semble pas en accord avec le précédent créé par l’arrêt de
1982 dans l’affaire Tunisie/ Libye.

Une meilleure solution, selon moi, eût été d'indiquer une ligne — dis-
tinguée par un pointillé ou par tout autre moyen de la ligne de délimitation
des zones libres de toute prétention d'Etats tiers — ou, tout au moins,
indiquer par une flèche à chaque extrémité la direction d’une ligne se
prolongeant dans les zones revendiquées par l'Italie, à l’est et à l’ouest, en
accompagnant cette indication d’une réserve formelle quant aux droits de
cet Etat ou de tout autre Etat dans ces secteurs.

Les faits géographiques montrent en effet de manière évidente l’exis-
tence de prétentions italiennes, et, dans certains des secteurs en question,
de prétentions éventuelles de la part d’autres Etats tiers. Ce sont ces faits

168
PLATEAU CONTINENTAL (OP. DISS. SCHWEBEL) 178

géographiques qui sont l’essentiel, et non pas les prétentions émises. Et ces
faits doivent jouer en faveur de Malte et de la Libye aussi bien que de
Italie — et aussi, s’il y a lieu, en faveur d’autres Etats, dans la mesure où
existent de tels faits. Or la géographie montre que l’Italie n’est pas la seule à
pouvoir émettre des prétentions dans les zones qu’elle revendique, ou dans
certaines de ces zones, conclusion que la Cour fait sienne dans son arrêt.
En particulier, laisser entendre que Malte fait seulement face à la partie
de la côte libyenne située entre Ras Ajdir et Ras Zarrouk, et non à une
portion de la côte de Cyrénaïque comprenant Benghazi, est manifestement
sans fondement, comme un simple coup d'œil à la carte permet de le
constater.

Cette solution — outre qu’elle eût rendu justice à la Libye et à Malte, et
qu’elle eût donné tout son effet à la compétence conférée à la Cour par le
compromis conclu entre ces deux Etats — aurait eu pour avantage, les
prétentions italiennes restant naturellement ce qu’elles sont, que l’Italie
aurait su avec quelle autre partie négocier ou rechercher une décision
Judiciaire. Ce n’est pas à dire que la position de l'Italie n’en aurait été
affectée en rien : ses intérêts auraient été mis en cause dans une certaine
mesure, pratiquement et juridiquement, par une délimitation même aussi
relative et provisoire entre Malte et la Libye, mais s'étendant dans les
secteurs sur lesquels portent ses prétentions. C’est pourquoi le refus de la
Cour d'admettre la demande d’intervention de l'Italie — refus dont la Cour
est responsable, plus que Malte et la Libye — demeure si regrettable. D’un
autre côté, je reconnais que, pratiquement parlant, l’arrêt d’aujourd’hui
permet d’atténuer l’erreur que fut le rejet de la demande d'intervention de
l'Italie. Aussi insuffisant qu’il soit, c’est peut-être le meilleur argument en
faveur de cet arrêt, même si la Cour s’abstient d’en faire état.

LA LIGNE DE DÉLIMITATION INDIQUÉE PAR LA COUR

Si j'approuve nombre des sections suivantes de l’arrêt, je ne puis cepen-
dant me rallier ni à la ligne de délimitation choisie par la Cour ni aux motifs
invoqués par elle à l’appui de cette ligne.

La Cour commence par tirer une ligne médiane entre les rivages opposés
de Malte et de la Libye. Dans une telle situation, qui met en jeu des côtes en
pure relation d'opposition, c’est évidemment le point de départ correct —
encore que susceptible de rectification. Comme l’a dit la Cour dans son
arrêt sur le Plateau continental de la mer du Nord(C.I.J. Recueil 1969, p. 36,
par. 57): -

« En effet les zones de plateau continental se trouvant au large
d'Etats dont les côtes se font face et séparant ces Etats peuvent être
réclamées par chacun d’eux à titre de prolongement naturel de son
territoire. Ces zones se rencontrent, se chevauchent et ne peuvent
donc être délimitées que par une ligne médiane ; si l’on ne tient pas

169
PLATEAU CONTINENTAL (OP. DISS. SCHWEBEL) 179

compte des îlots, des rochers ou des légers saillants de la côte, dont on
peut éliminer l'effet exagéré de déviation par d’autres moyens, une
telle ligne doit diviser également l’espace dont il s’agit. »

Plus récemment, s'agissant des segments du littoral du Massachusetts
et de la Nouvelle-Ecosse qui présentent une relation d'opposition, la
Chambre de la Cour chargée de l’affaire du Golfe du Maine — après avoir
conclu, comme le fait la Cour dans la présente espèce, que la méthode de
l’équidistance n’est pas une règle impérative du droit international coutu-
mier — a pris comme « point de départ » la division en parts égales des
zones de convergence et de chevauchement des projections maritimes des
côtes des Etats intéressés, « critère dont le caractère équitable est inhérent
à son simple énoncé » (Délimitation de la frontière maritime dans la région
du golfe du Maine, arrêt, C.I.J. Recueil 1984, p. 328, par. 197). A quoi la
Chambre a ajouté que l'adoption de ce point de départ devait être com-
binée avec celle, parallèle et partielle, des critères complémentaires appro-
priés, « pour autant que cette combinaison se révèle vraiment imposée par
les circonstances pertinentes de la zone concernée et se tienne dans les
limites réelles d’une telle exigence » (ibid.).

Vu ces précédents, la question cruciale que pose ici le choix d’une ligne
partant de la ligne médiane se présente ainsi : existe-t-il dans la zone en
cause des circonstances pertinentes qui nécessitent adoption parallèle et
partielle de critères complémentaires appropriés ; et, s’il en existe, ces
circonstances sont-elles seulement utilisées dans les limites véritablement
dictées par la nécessité ? C’est en réponse à cette question que je ne puis me
rallier à la décision de la Cour. A mes yeux, l’arrêt ne démontre nullement
l'existence de telles circonstances pertinentes ; et, de plus, il ne tient pas
compte des circonstances invoquées uniquement dans les limites que ces
circonstances imposent. Au contraire, l’arrét s’abstient visiblement d’in-
voquer et d'appliquer objectivement des circonstances pertinentes qui
puissent justifier de façon précise ou mesurable la rectification de la ligne
médiane, et encore moins qui puissent l’exiger. Il ne démontre pas l’exis-
tence de la moindre correspondance entre les considérations qui y sont
dites pertinentes et Ja ligne qu’il prétend déduire de ces circonstances.
Comment donc la Cour procède-t-elle ?

Elle commence, en déterminant la ligne médiane, par exclure de ses
calculs Pilot de Filfla, ce qui est raisonnable, vu qu’il s’agit d’un îlot
minuscule et désert. L’effet de cette exclusion sur la ligne médiane avan-
tage la Libye, et il est substantiel et justifié. Pour les raisons exposées dans
la section précédente de la présente opinion, la Cour choisit ensuite, sans
justification adéquate, d’arrêter la ligne médiane aux prétentions ita-
liennes ; en d’autres termes, la Cour, du point de vue maltais, ampute
Malte de la projection radiale dont bénéficie naturellement toute île, ou
du moins dont toute fle était censée bénéficier jusqu’au présent arrêt, et
raccourcit d'autant le tracé de la ligne médiane. Et la Cour prend cette ligne
médiane tronquée, entre Malte et la Libye, comme limite méridionale
de toute délimitation possible.

170
PLATEAU CONTINENTAL (OP. DISS. SCHWEBEL) 180

Puis la Cour pose comme « limite extrême » hypothétique de l’éventuel
déplacement de la ligne vers le nord une ligne médiane joignant les seg-
ments ainsi restreints du littoral du continent européen et du continent
africain — interprétation nouvelle, quoique littérale, de l’expression « pla-
teau continental », car jusque-là le plateau était juridiquement déterminé
entre Etats, et non entre continents. Comme la Cour le reconnaît, cette
limite septentrionale n’accorde aucun poids à l'existence des îles mal-
taises ; elle est tracée comme si Malte n’existait pas. Etant donné que la
Cour a pour tâche de procéder à une délimitation entre l'Etat indépendant
de la République de Malte d’une part et l'Etat indépendant de la Jama-
hiriya arabe libyenne d’autre part, on ne voit pas l’intérêt qu’il peut y avoir
à retenir, même à titre d’hypothèse, comme l’une des possibilités extrêmes
de délimitation entre ces pays, une limite qui n’accorde aucun poids à
Malte, tout en choisissant comme autre extrême une limite qui donne à la
Libye tout son poids jusqu’à la ligne médiane entre ce pays et Malte.
Néanmoins, la Cour voit dans cette façon de faire un point de départ
équitable, et prend ensuite pour tâche de trouver une ligne entre la ligne
médiane et cette ligne septentrionale extrême. En même temps, comme elle
le reconnaît — en des termes qui n’évoquent guère plus le principe de
légalité souveraine des Etats :

« I] devrait être tenu compte des îles maltaises, au moins dans une
certaine mesure, et, même en réduisant leur effet à un minimum, la
limite de plateau continental entre l'Italie et la Libye serait située
quelque peu au sud de la médiane entre les côtes siciliennes et
libyennes » (arrêt, par. 72).

Et elle ajoute :

« Malte n'étant pas une partie de l'Italie, mais un Etat indépendant,
ne saurait être, du fait de son indépendance, dans une situation moins
favorable en ce qui concerne les droits sur le plateau continental. Il est
donc raisonnable de supposer qu’une limite équitable entre la Libye et
Malte doit se trouver au sud d’une médiane hypothétique entre la
Libye et la Sicile ; car, comme on l’a vu, celle-ci ne reconnaît aucun
effet aux îles maltaises. » (Ibid.)

On notera que, d’après la Cour, ce raisonnement doit aboutir à un « ré-
sultat équitable ».

La Cour définit donc sa tache comme consistant 4 trouver une ligne
entre, d’une part, la médiane entre la Sicile et la Libye — médiane qui se
trouve à 24’ de latitude au nord de la ligne médiane entre Malte et la Libye
— et, d’autre part, la médiane entre Malte et la Libye. Puis, compte tenu
de ses observations précédentes sur ce qu’elle appelle les « circonstances
pertinentes » — dont je parlerai plus longuement ci-après — la Cour conclut :

« Dans ce type de situation, la pondération de ces divers éléments
n’est pas un processus que l’on puisse immanquablement réduire à
une formule chiffrée. Cette évaluation n’en est pas moins indispen-
sable, et la Cour a conclu qu'une limite correspondant à un déplace-

171
PLATEAU CONTINENTAL (OP. DISS. SCHWEBEL) 181

ment des trois quarts environ de la distance entre les deux paramètres
externes — c’est-à-dire entre la ligne médiane et la ligne à 24’ plus au
nord — donne un résultat équitable au vu de toutes les circonstances.
Sa décision est donc que la limite équitable consiste en une ligne
obtenue en imprimant à la ligne médiane une translation vers le nord
de 18’ de latitude. » (Par. 73.)

Cela fait, la Cour entreprend de vérifier grâce au critère de proportion-
nalité l'équité d’un résultat aussi aisément obtenu. Elle reconnaît les
« difficultés pratiques » que pose l’utilisation de ce critère dans le cas
présent, où les côtes et les zones pertinentes sont déterminées de façon
variable, et où la zone à laquelle s’appliquera effectivement l’arrêt n’est pas
définie par la géographie, mais par les prétentions de l'Italie. Cependant
elle conclut

« qu’il n’y a certainement pas de disproportion évidente entre les
surfaces de plateau attribuées à chacune des Parties, au point que l’on
pourrait dire que les exigences du critère de proportionnalité en tant
qu’aspect de l'équité ne sont pas satisfaites » (par. 75).

Ainsi se trouve-t-elle confirmée dans sa décision de déplacer la ligne
médiane de 18’ vers le nord.

Il est difficile de critiquer en détail le raisonnement de la Cour, tant ce
raisonnement est maigre. Il est vrai que la Cour invoque à l’appui de sa
conclusion certaines « circonstances pertinentes » déjà mentionnées dans
son arrêt, par quoi elle semble entendre essentiellement :

a) la « forte » ou « considérable » disparité entre les côtes pertinentes des
Parties, c’est-à-dire la longueur très supérieure des côtes libyennes par
rapport à celles de Malte ; et, subsidiairement,

b) la « distance considérable » entre les côtes de Malte et celles de la
Libye ;

c) le petit nombre de points de base commandant le tracé de la ligne
médiane ;

d) «le cadre géographique d'ensemble ... les îles maltaises apparaissent
comme un petit élément du littoral septentrional de la région consi-
dérée, situé notablement au sud de la ligne générale de ce littoral et
constitué lui-même par un segment côtier très limité » (par. 69) ; situées
au sud d’une ligne médiane entre les segments de littoraux continentaux
formés par la Sicile et la Libye, « les îles maltaises apparaissent comme
un accident relativement modeste dans une mer semi-fermée »
(par. 73).

Mais la pertinence de ces circonstances n’est pas démontrée. Il n’en est
fourni aucune justification fondée sur le droit international conventionnel
ou coutumier, ni sur les précédents judiciaires ou arbitraux, ni sur la
pratique des Etats. Si la Cour conclut que certaines circonstances parti-
culières sont pertinentes, il lui incombait de démontrer pourquoi et d’in-
diquer sur quelles autorités repose son raisonnement. Une chose est cer-
taine : les discrètes allusions de l’arrêt ne sont pas suffisantes.

172
PLATEAU CONTINENTAL (OP. DISS. SCHWEBEL) 182

En ce qui concerne la circonstance d), j’ai déjà dit plus haut que le fait
que la ligne médiane entre Malte et la Libye se trouve au sud d’une ligne
médiane entre deux continents est une considération artificielle, dont la
valeur probante n’est pas évidente, et qui est difficile à concilier avec les
principes de l’égalité souveraine des Etats. Il faut prendre la nature comme
elle est; que Malte soit au sud de la direction générale de la façade
maritime nord de la région ne constitue pas une intrusion. C’est un fait qui
n’apporte aucun enseignement. Il est parfaitement vrai que les îles mal-
taises, envisagées dans leur cadre géographique d’ensemble, se présentent
comme un élément relativement petit dans une mer semi-fermée. Mais ce
n’est pas une raison pour reconnaître à Malte moins de plateau continental
que ses côtes — aussi exigués qu’elles soient — n’en engendrent. Ce n’est pas
une raison pour traiter les îles maltaises — qui, prises ensemble, forment un
Etat indépendant — comme une anomalie dépendant d’un vaste Etat
continental. Certes, Malte ne peut être traitée de la même façon que si
elle s’étendait dans un vaste océan, hors de toute atteinte, et sans autre
territoire à moins de 200 milles de ses rivages. Mais la Libye (ou tout Etat
méditerranéen) ne peut pas davantage, dans cette mer semi-fermée, être
traitée comme si son titre à un plateau de 200 milles n’empiétait pas sur
les titres des Etats voisins. Le cadre géographique d'ensemble ne joue donc
ni pour ni contre Malte ou la Libye : ce qui joue en faveur de l’une et de
l'autre, c’est la longueur, la configuration et la situation de leurs façades
maritimes — compte tenu cependant des façades côtières des Etats limi-
trophes ou opposés. De plus, bien que la Cour invoque le cadre géogra-
phique d’ensemble, elle le réduit en réalité de façon accentuée et injusti-
fiable en cantonnant la zone à considérer dans les limites des prétentions
italiennes.

Pour ce qui est de la circonstance c), il n’est pas du tout évident que la
validité ou l’équité d’une ligne médiane dépende du nombre de points de
base qui en déterminent la construction. Quant à la circonstance b), la Cour
n’explique pas ce qu’elle affirme — à savoir, que la « distance consi-
dérable » entre les côtes de Malte et de la Libye est « d’une importance
manifeste » pour décider si la ligne médiane doit être déplacée en faveur de
la Libye, et de combien — sans doute parce qu’en fait la force probante de
cet argument n’est pas démontrable.

Que dire alors de la considération essentielle invoquée par la Cour pour
justifier l'ajustement de la ligne médiane, c’est-à-dire du fait que les côtes
de la Libye sont beaucoup plus longues que celles de Malte (circons-
tance a)) ? Il est géométriquement démontrable, et d’ailleurs incontestable,
que de longues côtes droites engendrent un plateau continental plus vaste
que des côtes courtes. Il a toujours été tenu pour évident que la base d’un
triangle est plus longue que son sommet, et que par conséquent la surface
adjacente à cette base est plus étendue que la surface adjacente au sommet.
Cela est admis par la Libye, par Malte et par la Cour. Et c’est une évidence
qui ressort de toute délimitation effectuée par le tracé d’une médiane. Si en
effet on tire une ligne médiane entre le littoral court de Malte (le sommet)
et le littoral beaucoup plus long de la Libye (qui, de quelque façon qu’on le

173
PLATEAU CONTINENTAL (OP. DISS. SCHWEBEL) 183

détermine, constitue la base}, la surface de plateau continental attribuée à
la Libye représente plusieurs fois celle qui est réservée à Malte. Mais ce
résultat ne satisfait ni la Libye, ni la Cour. Au lieu de cela, la Cour admet —
quoique dans une certaine proportion géographique seulement — l’argu-
ment libyen qui veut que, parce que le littoral de la Libye est si considé-
rable, et celui de Malte si exigu, la Libye bénéficie en prime d’un avantage
correspondant à cette réalité. Cet avantage est concrétisé dans l’arrêt par
les 6000 kilomètres carrés de plateau continental qui sont accordés à la
Libye et qui, si l’on traçait une ligne médiane pure et simple, reviendraient
à Malte. Pourquoi la Cour accorde-t-elle cette prime à la Libye au motif
que ses côtes sont plus longues ? Elle affirme que ce n’est pas en vertu de la
proportionnalité en tant que principe de distribution. Cette dénégation est
la bienvenue, car il est clairement affirmé dans la jurisprudence de la Cour
et dans les sentences arbitrales internationales, ainsi que dans la doctrine
des Etats et des commentateurs, que, comme le dit fort bien l’arrêt :

« retenir le rapport entre ces longueurs comme déterminant en lui-
même la projection en mer et la superficie du plateau continental qui
relève de chaque Partie, c’est aller bien au-delà d’un recours à la
proportionnalité pour vérifier l'équité du résultat et corriger une
différence de traitement injustifiée imputable à une certaine méthode.
Si la proportionnalité pouvait être appliquée ainsi, on voit mal quel
rôle toute autre considération pourrait encore jouer ; en effet la pro-
portionnalité serait alors à la fois le principe du titre sur le plateau
continental et la méthode permettant de mettre ce principe en œuvre.
En tout état de cause la faiblesse de l’argument est que l’utilisation de
la proportionnalité comme véritable méthode ne trouve aucun appui
dans la pratique des Etats ou leurs prises de position publiques, en
particulier à la troisième conférence des Nations Unies sur le droit de
la mer, non plus que dans la jurisprudence. » (Par. 58.)

Mais, si la proportionnalité n’est pas le motif qui amène la Cour à déplacer
vers le nord la ligne de délimitation, la question reste posée : quel est ce
motif ? A cette question, la Cour ne répond pas franchement. Elle semble
plutôt fonder essentiellement son arrêt sur une intuition, qui la pousse à
accorder une prime à la Libye parce que ses côtes sont tellement plus
longues que celles de Malte.

De plus, ce que la Cour n’explique pas, ne fût-ce qu’indirectement, c’est
la façon dont elle passe, des circonstances qu’elle considère pertinentes, à
cette ligne particulière, à 18’ au nord de la ligne médiane entre Malte et la
Libye. En d’autres termes, la Cour ne fait état d’aucun lien objectif et
vérifiable entre les circonstances qu’elle juge pertinentes et le choix de la
ligne qu'elle juge équitable. Sans doute est-ce qu’il n’existe aucun lien de
cet ordre. Et la Cour n’essaie même pas de démontrer comment ces cir-
constances dites pertinentes dictent l’ampleur de l’ajustement auquel elle
procède.

Il est vrai que, comme la Cour le fait observer auparavant dans son arrêt,

174
PLATEAU CONTINENTAL (OP. DISS. SCHWEBEL) 184

la limite méridionale des prétentions italiennes est le paralléle 34° 30’.
Mais cette circonstance n’est pas invoquée dans l’arrêt à l’appui du choix
de la même latitude pour tracer la ligne de délimitation entre Malte et la
Libye. Il semble plutôt que ce soit une simple coïncidence symétrique qui
veuille, non seulement que la ligne de délimitation entre Malte et la Libye
soit arrêtée à l’est et à l’ouest par les prétentions italiennes, mais aussi que
le tracé même de cette ligne de délimitation se confonde, ne fût-ce qu’ap-
proximativement, avec la limite méridionale des mêmes prétentions.

Bref, la Cour juge équitable de retenir une ligne pour des motifs qui ne
sont que vaguement exprimés, et dont la pertinence au regard du droit —
sans parler de leur pertinence pour le choix de la ligne — n’est pas expli-
quée, et moins encore démontrée. Quant à la justification de cette ligne par
les considérations de proportionnalité, je dirai ce qui suit.

Il est douteux que le critère de proportionnalité ait un rôle quelconque à
Jouer dans une délimitation entre Etats dont les côtes sont dans une pure
relation d'opposition. Or, comme la Cour le dit justement dans le présent
arrêt, « pour la première fois, c’est bien à une délimitation exclusivement
entre côtes se faisant face que la Cour doit procéder » (par. 62). Et,
jusque-là, le critère de proportionnalité n’avait été appliqué qu’à des
situations où les Etats intéressés se trouvaient totalement ou partiellement
dans une relation d’adjacence géographique et où, en l’absence d’une ligne
tenant compte de la proportionnalité, il risquait d’y avoir amputation du
prolongement du plateau continental d’un de ces Etats.

C’est ainsi que, dans l’arrêt concernant les affaires du Plateau continental
de la mer du Nord, la Cour a déclaré :

«Un dernier élément à prendre en considération est le rapport
raisonnable qu’une délimitation effectuée selon des principes équi-
tables devrait faire apparaître entre l'étendue du plateau continental
relevant des Etats intéressés et la longueur de leurs côtes ; on mesu-
rerait ces côtes d’après leur direction générale afin d’établir l'équilibre
nécessaire entre les Etats ayant des côtes droites et les Etats ayant des
côtes fortement concaves ou convexes ou afin de ramener des côtes
très irrégulières à des proportions plus exactes. » (C.LJ. Recueil 1969,
p. 52, par. 98.)

Et la Cour a précisé que c’était aux Etats limitrophes qu’elle songeait en
citant dans le dispositif de cet arrêt, parmi les facteurs à retenir lors des
négociations entre les Parties :

«3) Le rapport raisonnable qu’une délimitation opérée conformé-
ment à des principes équitables devrait faire apparaître entre
l'étendue des zones de plateau continental relevant de l'Etat
riverain et la longueur de son littoral mesurée suivant la direction
générale de celui-ci, compte tenu à cette fin des effets actuels ou
éventuels de toute autre délimitation du plateau continental
effectuée entre Etats limitrophes dans la même région. » (Ibid,
p. 54, par. 101 D.)

175
PLATEAU CONTINENTAL (OP. DISS. SCHWEBEL) 185

Ainsi s’exprimait la Cour dans des affaires où elle s’efforçait de mitiger
l'effet d’amputation qu’eût entraîné l'application de l’équidistance stricte
entre Etats adjacents dotés de côtes concaves ou convexes.

Cet énoncé de la Cour a été interprété comme suit par le tribunal arbitral
chargé de délimiter le plateau continental entre le Royaume-Uni et la
République française :

« 99. En particulier, le tribunal ne pense pas que le critère d’un
degré de proportionnalité raisonnable entre l'étendue de plateau
continental et la longueur des côtes, adopté dans les affaires du Pla-
teau continental de la mer du Nord, soit applicable dans tous les cas. Au
contraire, l’adoption de ce critère dans ces affaires était due à la
situation géographique particulière de trois Etats dont les territoires
se touchent et qui sont situés sur une côte concave. »

Dans l'arrêt sur l'affaire du Plateau continental (Tunisie/ Jamahiriya
arabe libyenne), la Cour a également invoqué le critère de proportionnalité
(C.I.J. Recueil 1982, p. 91), alors que les côtes de la Libye et de la Tunisie
étaient en grande partie adjacentes, tout en se trouvant aussi à certains
endroits dans une relation d'opposition.

Enfin, dans l'affaire de la Délimitation de la frontière maritime dans la
région du golfe du Maine, la Chambre de la Cour a invoqué des considé-
rations de proportionnalité, liées aux inégalités entre les longueurs de côte
des Parties donnant sur la région à délimiter, en y voyant un facteur
essentiel pour l'ajustement de la ligne de délimitation. Mais elle l’a fait
dans une situation où les Etats-Unis et le Canada se trouvaient à la fois
dans une relation d’adjacence et dans une relation d'opposition, et où une
importance essentielle était donnée à la rectification de la ligne médiane
qui semblait nécessaire pour réduire l’effet d’amputation qu’eût entraîné le
tracé non corrigé de la ligne (C.I.J. Recueil 1984, p. 327-328, par. 196, et
p. 334-335, par. 217-220).

Le distingué juriste et conseil qu’est le professeur Derek W. Bowett, dans
son ouvrage intitulé The Legal Régime of Islands in International Law
(1979), conclut, fort justement selon moi, en interprétant l’arrêt de la Cour
dans les affaires du Plateau continental de la mer du Nord:

« D'ailleurs il semble que le facteur de proportionnalité ne puisse
être appliqué, ou ne soit significatif, que dans les cas d’Etats limi-
trophes (et non « opposés ») où la présence d’un littoral nettement
concave ou convexe produirait un effet d’amputation si l’on appliquait
le principe de l’équidistance — c’est-à-dire où il en résulterait l’attri-
bution à un Etat d’étendues de plateau qui se trouvent en fait devant
le territoire terrestre d’un autre Etat, et qui en sont le prolonge-
ment. » (P. 164.) {Traduction du Greffe.]

Or, dans l’affaire actuelle, Malte et la Libye ne sont nullement limi-
trophes ; elles se trouvent dans une relation d’opposition pure ; et une
délimitation par la ligne médiane ne pouvait produire aucun effet d’am-
putation.

176
PLATEAU CONTINENTAL (OP. DISS. SCHWEBEL) 186

C’était là une raison majeure pour ne pas vérifier l’équité du résultat — et
surtout pour ne pas motiver l’arrêt — par des considérations de propor-
tionnalité. Une seconde raison est que, vu les faits de l’espèce, il est
pratiquement impossible d'appliquer la proportionnalité d’une façon qui
corresponde réellement à l’extrême disparité entre les longueurs des côtes
de Malte et de la Libye. La Cour croit trouver une proportion de 8 à 1 en
faveur de la Libye (voir arrêt, paragraphe 68, où elle dit que d’après ses
calculs la côte pertinente de la Libye a 192 milles de long, et la côte maltaise
24 milles) — chiffre à quoi elle parvient en écartant, en grande partie pour
des motifs extrinsèques tenant aux prétentions italiennes, de vastes por-
tions de la côte libyenne qui font bel et bien face à certains segments du
littoral maltais (ainsi qu'aux rivages italiens et grecs). Or, si l’on tenait
compte de ces portions de côte dans les calculs de proportionnalité (comme
il faudrait le faire normalement), la disproportion entre la façade maritime
de la Libye et celle de Malte serait si grande que, à supposer que la
proportionnalité soit adoptée comme méthode de délimitation — procédé
d’ailleurs rejeté par la Cour — Malte ne recevrait peut-être aucune étendue
de plateau continental. Mais, même si l’on oublie que la conception de la
proportionnalité exposée dans l’arrêt est fondée sur des bases géographi-
ques qui — pour cette raison, parmi d’autres — ne résistent pas à l’analyse,
et si l’on accepte à titre d’hypothèse le rapport de 8 à 1 retenu par la Cour,
qu’en conclut celle-ci ? Que le rapport entre les longueurs de côte et les
zones de plateau continental que sa solution accorde aux Parties — et qui
semble être au plus de l’ordre de 3,8 à 1 en faveur de la Libye — est un
rapport raisonnable. Elle ne dit pas pourquoi un rapport de 8 à 1 est
proportionnellement représenté par un rapport de moins de 4 à 1. Il est vrai
que la Cour ne fait aucun calcul précis de proportionnalité ; elle se con-
tente de regarder les côtes et les surfaces de plateau en question, avant de
conclure en termes généraux, sous forme d’« idée approximative », que la
ligne de délimitation indiquée ne cause pas de disproportion évidente.
Mais, si elle reste aussi vague dans son raisonnement, on peut se demander
si ce n’est pas parce que les détails ne résisteraient pas à l’analyse.

Dans Paffaire du Golfe du Maine, la Chambre avait ajusté une ligne
médiane afin de réduire un effet d’amputation, en tenant compte du fait
que la majeure partie des côtes des Parties entourant la masse d’eau
commune appartenait à l’une d’elles seulement. C’est pour ce motif que la
majorité de la Chambre avait décidé cette rectification, la seule divergence
d'opinions portant sur la longueur exacte des côtes des Parties bordant le
golfe du Maine. Mais il n’avait jamais été question de prendre comme
facteur de proportionnalité un chiffre dénué de rapport avec la longueur
réelle de ces côtes, quel qu’en soit le mode de calcul — et moins encore de
jeter un coup d’œil sur les côtes et les surfaces de plateau à attribuer, puis
de décider simplement qu’il ne semblait pas y avoir de disproportion
évidente.

La démarche de la Cour s’écarte trop de celle qui a été suivie dans
l'affaire du Golfe du Maine et dans d’autres décisions judiciaires pour
pouvoir emporter la conviction. La Cour affirme dans son arrêt d’au-

177
PLATEAU CONTINENTAL (OP. DISS. SCHWEBEL) 187

jourd’hui que l’application de la justice, dont l’équité est une émanation,
« doit être marquée par la cohérence et une certaine prévisibilité... » Je suis
bien d’accord là-dessus. Je reconnais aussi, comme je l’ai dit dans mon
opinion en l’affaire du Golfe du Maine, qu’« une marge considérable [doit
être] laissée à expression d’opinions différentes en ce qui concerne l’ap-
plication de principes équitables aux problèmes de délimitation mari-
time » (C.I.J. Recueil 1984, p. 358). Mais à mon avis, la Cour, dans son arrêt
d’aujourd’hui, dépasse ces bornes, pourtant peu restrictives. La Cour a
certes raison de dire que toute ligne médiane est sujette à correction, dès
lors qu’il y a des circonstances spéciales dont il faut tenir compte. Mais je
ne puis admettre que ses allusions énigmatiques à la longueur des côtes, à la
distance entre les côtes, au faible nombre des points de base et au contexte
géographique d'ensemble suffisent à motiver le choix de la ligne de déli-
mitation qu'elle a retenue en l’espèce. Et ces références tronquées ne sont
pas non plus de nature à créer le sentiment de cohérence et de prévisibilité
auquel aspirent à juste titre la Cour elle-même et le monde du droit.

(Signé) Stephen M. SCHWEBEL.

178
